Sutton, C. J.
1. R. F. Hardeman sued the Crawford W. Long Memorial Hospital, a corporation, for damages for loss of services of his wife and for expenses, resulting from injuries sustained by his wife on account of the alleged negligence of the defendant while Mrs. Hardeman was a patient in the defendant’s hospital. The questions in this case are the same as those in the case of Crawford W. Long Memorial Hospital v. Alice Hardeman, ante, and this case is controlled by the rulings in that case, with the exception of the question ruled on in division two below.
2. The plaintiff in paragraph 17 of his petition alleged that he had incurred expenses in the sum of $1000 or more for doctors, nurses, ambulance hire and medicine used in the care and treatment of his wife, and he also alleged that he would in the future incur expenses in the sum of $2000 or more for doctor’s bills, nurses, and medicines for the treatment of his wife. This paragraph of the petition was specially demurred to on the grounds that the allegations were vague, indefinite and uncertain in that the names of the doctors, nurses, ambulance services, etc., are not specifically set out and the amounts paid or due to each are not specificalfy shown. The defendant further demurred to the allegation of future expenses of $2000 or more upon the grounds that the same were speculative and remote and set out mere conclusions of the pleader, unsubstantiated by the facts. This special demurrer, along with other special demurrers to other paragraphs of the petition, was sustained, and the plaintiff was granted ten days in which to amend his petition. The plaintiff, within the ten-day period, properly amended the portion of paragraph 17 of his petition as to the sum of $1000 for expenses incurred prior to the time of filing his petition. He alleged in paragraph 17a of his amendment that his wife had not fully recovered from the effects of her injuries and that it would be necessary to incur additional expenses for medicine, x-rays, doctors and nurses between the time of the filing of the original peti*307tion in the case and the time of the trial thereof, and alleged that such expenses would amount to as much as $2000 or more at the time of the trial. The defendant demurred specially to paragraph 17a of the petition as amended and to said paragraph of the amendment on the grounds that it contained no more than an enlargement on the allegations of paragraph 17 of the original petition as to the claim for future medical expenses, which allegation in the original petition had been stricken on demurrer. Held: The defendant’s contention in this respect is correct and well taken. The allegations as to future medical expenses were speculative and remote, with no itemization, and were without alleged, substantiating facts. The court erred in overruling the special demurrer as to the claim for future medical expenses.
Decided June 22, 1951.
Rehearing denied July 12, 1951.
Haas & Hurt, Bex T. Beeves, Charles D. Hurt, for plaintiff in error.
James A. Branch, Jeytha C. Tanksley, Thomas B. Branch Jr., contra.

Judgment affirmed in part and reversed in part.


Felton and Worrill, JJ., concur.